Case 1:15-cv-07058-FB-SMG Document 167 Filed 03/10/21 Page 1 of 6 PageID #: 2838




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------x
   SHAWN LAWTON and GINA
   JOHNSON-LAWTON et al.,                           MEMORANDUM AND ORDER

                         Plaintiff,                    Case No. 15-cv-07058-FB-SMG

          -against-

   SUCCESS ACADEMY OF FORT
   GREENE et al.,

                          Defendant.
   ------------------------------------------------x
   Appearances:                                        For the Defendant:
   For the Plaintiff:                                  VANESSA BIONDO
   ALAN M. KLINGER                                     Success Academy Charter Schools
   Stroock & Stroock & Lavan LLP                       95 Pine Street
   180 Maiden Lane                                     New York, NY 10005
   New York, NY 10038

 BLOCK, Senior District Judge:

         On January 3, 2021, United States Magistrate Judge Steven Gold issued a

 Report and Recommendation (“R&R”) recommending the Court award plaintiffs

 attorney’s fees in the amount of $1,297,844.50 and costs of $25,372.30. See ECF

 No. 164 at 38. After receiving an extension of time, plaintiffs filed a “limited

 objection” on February 16, 2021. See ECF No. 166. The objection “request[s] that

 this Court recognize Plaintiffs’ entitlement to expert fees and order Defendants to

 reimburse Plaintiffs in the amount of $50,230.39” because “failure to shift expert



                                                  1
Case 1:15-cv-07058-FB-SMG Document 167 Filed 03/10/21 Page 2 of 6 PageID #: 2839




 fees upon successful litigation could cause a chilling effect on disability

 discrimination enforcement.” Id. at 2.

                                            I.

        Plaintiffs hired two experts to “determine the extent of the harm incurred by

 [the] Child-Plaintiffs, then aged 4 to 5 years old, at the hands of Defendants who

 were bent on enforcing an overly harsh disciplinary policy.” ECF No. 166 at 1. The

 defendants did not oppose plaintiffs’ request for expert fee reimbursement, and the

 parties did not brief this issue.

        Magistrate Judge Gold concluded that expert fees should not be awarded. He

 explained:

        Though defendants do not object to this aspect of plaintiffs’ fee application
        beyond seeking the general reduction noted above, “the court has no
        authority to shift plaintiffs’ expert witness fees to defendants in [] a case
        [brought under 42 U.S.C. § 1983].” Barriere v. Flynn, 2007 WL 9723183, at
        *2 (E.D.N.Y. Apr. 11, 2007).

 ECF No. 164 at 37. In a footnote, Magistrate Judge Gold added:

        Courts appear to be split on this issue, and the Second Circuit has yet to
        weigh in. … There appears to be only one relevant opinion issued by a
        district court in this circuit; in L.V. v. New York City Dep’t of Educ., 700 F.
        Supp. 2d 510, 515 n. 7, 529 (S.D.N.Y. 2010), the Southern District
        reimbursed plaintiffs for expert fees in a case primarily concerning IDEA,
        but also brought pursuant to Sections 504 and 1983. However, the court did
        not explicitly consider whether expert fee awards were authorized under
        either Sections 504 or 1983. Because the precedent is clear that expert fee
        awards are not permitted under Section 1983, the two exceptions to this
        general rule have been limited to Sections 1981 and 1981(a), and Section
        504 references the very remedies provided by the Civil Rights Act, I
        recommend denying plaintiffs’ request for expert costs.
                                            2
Case 1:15-cv-07058-FB-SMG Document 167 Filed 03/10/21 Page 3 of 6 PageID #: 2840




 Id. at 37 n.14. Thus, Magistrate Judge Gold appears to have believed that expert

 fee awards were not available under Section 1983.

                                          II.

       Plaintiffs explain in their objection papers that Congress amended the

 relevant statutory scheme in 2009, expanding the scope of remedies to include

 expert fees:

       Magistrate Judge Gold [] noted that Section 1988 limits actions under Title
       VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq. (“Title VI”),
       and thus reasoned that, because claimants under Section 504 have available
       the “remedies, procedures, and rights set forth in Title VI,” see 29 U.S.C. §
       794a(a)(2), it follows that expert fees are unavailable under Section 504.
       Report at 37.

       However, as a litany of courts have acknowledged, including the Third
       Circuit Court of Appeals, see infra at 5, Congress amended Section 504 in
       2009 (“2009 Amendment”), and provided Section 504 litigants additional
       remedies under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
       et seq. (“Title VII”), including reimbursement of expert fees.

 Plaintiffs argue the plain meaning of the language added by the 2009 amendment

 indicates that expert fees are reimbursable because “[s]ubsection (e)(3)(B) of 42

 U.S.C. § 2000e–5 makes available to litigants ‘any relief authorized by section

 1981a,’” and § 1981 permits the award of expert fees. ECF No. 166 at 4; see also

 ECF No. 164 at 37 n.14. Numerous courts have made clear that the 2009




                                          3
Case 1:15-cv-07058-FB-SMG Document 167 Filed 03/10/21 Page 4 of 6 PageID #: 2841




 Amendment to Section 504 allows for the reimbursement of expert fees.1 The

 Court is satisfied that it has the discretion to award expert fees consistent with the

 relevant statutory framework.2

                                           III.

       As discussed in the R&R, this case involves allegations that the child-

 plaintiffs experienced discrimination due to actual or perceived disabilities while

 enrolled in kindergarten at Success Academy Charter School in Fort Greene. This

 involved “unrelenting punishment” that ranged from “removal [of the children]

 from the classroom to early dismissals and suspensions.” ECF No. 164 at 5

 (internal citations omitted). It also included threatening and carrying out the threat

 of “call[ing] the police or the Administration for Children’s Services to take

 custody of children because of their unsafe behavior (such as running in a

 classroom, not listening to a teacher, or having a tantrum).” Id. The defendants



 1
   See A.B. v. Pleasant Valley Sch. Dist., No. 3:17-cv-02311, 2019 WL 2715681, at
 *9 (M.D. Pa. June 28, 2019), aff’d, No. 19-2513, 2020 WL 7075301 (3d Cir. Dec.
 3, 2020); L.T. v. Mansfield Tp. Sch. Dist., No. 04-1381(NLH), 2009 WL 2488181
 (D.N.J. Aug. 11, 2009); D.L. v. Dist. of Columbia, 267 F. Supp. 3d 55, 80 (D.D.C.
 2017), vacated and remanded on other grounds, 924 F.3d 585 (D.C. Cir. 2019)
 (“the Court agrees with those courts that have held that expert fees are recoverable
 under the Rehabilitation Act”); M.W. v. Sch. Dist. of Phila., No. 15-5586, 2016
 WL 3959073, at *7 (E.D. Pa. Jan. 11, 2016) (same); M.M. v. Sch. Dist. of Phila.,
 142 F. Supp. 3d 396, 413 (M.D. Pa. 2015) (same); I.H. v. Cumberland Valley Sch.
 Dist., 842 F. Supp. 2d 762, 777 (E.D. Pa. 2012) (same).
 2
   The Court assesses plaintiffs’ limited objection using a de novo standard of
 review. See Fed. R. Civ. P. 72(3).
                                            4
Case 1:15-cv-07058-FB-SMG Document 167 Filed 03/10/21 Page 5 of 6 PageID #: 2842




 settled with the plaintiffs for $1,100,000.00, plus reasonable attorneys’ fees and

 costs. Id. at 8.

        Plaintiffs’ counsel hired experts because it was difficult to assess the harm to

 their young clients resulting from defendants’ discriminatory treatment. The

 experts “interviewed Plaintiffs, observed Child-Plaintiffs in their classrooms and

 home settings, collected and evaluated resulting data, interpreted and analyzed

 hundreds of pages of Child-Plaintiffs’ academic, psychological, and behavioral

 records, and in two instances traveled out-of-state to meet with Plaintiffs.” ECF

 No. 166 at 10.

        Retention of experts appears to have been essential to plaintiffs’ case, and

 the defendants did not oppose the request for expert fee reimbursement. The failure

 to shift expert fees upon successful litigation could have a chilling effect on

 disability discrimination enforcement, particularly in this context where experts

 provide key information about the harm suffered by children that is difficult to

 ascertain by other means. See, e.g., Boyce v. Cable Assoc., No. 86 Civ. 8957

 (RJW), 1990 WL 300887, at *8 (S.D.N.Y. Apr. 17, 1990) (“Expert testimony is

 often a crucial component in proving discrimination in particular cases, and it is

 likely that competent attorneys would be dissuaded from representing even

 plaintiffs with strong claims were their expenses” not fully recoverable). The Court

 is persuaded that it is legally permissible and appropriate to grant plaintiffs’


                                            5
Case 1:15-cv-07058-FB-SMG Document 167 Filed 03/10/21 Page 6 of 6 PageID #: 2843




 requested reimbursement of $50,230.39 in expert fees. Defendants are therefore

 ordered to reimburse the plaintiffs for these expenses.

                                   CONCLUSION

       For the foregoing reasons, plaintiffs’ limited objection is SUSTAINED.

 Accordingly, the Magistrate Judge’s recommendation regarding plaintiffs’ request

 for expert fees is REJECTED, but the Report and Recommendation is

 ACCEPTED in all other respects. In accordance with the recommendation, the

 Court awards the plaintiffs attorney’s fees in the amount of $1,297,844.50 and

 costs of $25,372.30. The Court further orders reimbursement of expert fees in the

 amount of $50,230.39. The clerk shall enter Judgment in accordance with this

 Order.



 SO ORDERED.

                                               _/S/ Frederic Block__________
                                               FREDERIC BLOCK
                                               Senior United States District Judge

    Brooklyn, New York
    March 10, 2021




                                           6
